

	

		III

		109th CONGRESS

		2d Session

		S. RES. 419

		IN THE SENATE OF THE UNITED STATES

		

			March 31, 2006

			Mr. Frist (for himself

			 and Mr. Inhofe) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  new United Nations Human Rights Council fails to adequately reform the United

		  Nations Commission on Human Rights, thus preventing that body from becoming an

		  effective monitor of human rights throughout the world. 

	

	

		Whereas the United Nations Commission on Human Rights was

			 created in 1946 to monitor and prevent the abuse of human rights throughout the

			 world;

		Whereas, since its creation in 1946, the United Nations

			 Commission on Human Rights failed to consistently uphold the ideals contained

			 in—

			(1)the United

			 Nations Charter; and

			(2)the Universal

			 Declaration on Human Rights;

			Whereas the United Nations Commission on Human Rights had

			 been particularly ineffective because the membership of the commission included

			 some of the worst abusers of human rights in the world, including—

			(1)Cuba;

			(2)Sudan;

			(3)Libya;

			(4)Belarus;

			(5)China; and

			(6)Zimbabwe;

			Whereas the United Nations Commission on Human Rights

			 failed to act or speak out against numerous cases of egregious human rights

			 abuses, including—

			(1)the many abuses

			 of communism;

			(2)the genocide in

			 Rwanda in 1994; and

			(3)the ongoing

			 genocide in Darfur caused by the Government of Sudan;

			Whereas the United Nations Commission on Human Rights

			 failed to condemn countries that sponsor terrorism, including—

			(1)Iran;

			(2)Syria; and

			(3)North

			 Korea;

			Whereas the United Nations Commission on Human Rights had

			 repeatedly singled out Israel, the only democracy in the Middle East, for

			 criticism, while overlooking serious human rights abuses throughout that region

			 of the world;

		Whereas President Bush and the United Nations

			 Secretary-General, Kofi Annan, have repeatedly emphasized that meaningful

			 reform of the United Nations Commission on Human Rights is a key element for

			 making the United Nations more accountable, effective, and efficient;

		Whereas the creation of the new Human Rights Council on

			 March 15, 2006, failed to address the serious shortcomings of the United

			 Nations Commission on Human Rights and fell far short of creating the small

			 standing body composed of appropriate countries that was initially envisioned

			 by the United Nations Secretary-General, Kofi Annan, in his March 2005 report,

			 In Larger Freedom: Towards Development, Security and Human Rights For

			 All;

		Whereas the new United Nations Human Rights Council

			 succeeds only in making superficial changes to the structure of the United

			 Nations Commission on Human Rights;

		Whereas the new United Nations Human Rights Council does

			 not—

			(1)embody the

			 recommended institutional reforms necessary to advance human rights;

			(2)monitor cases of

			 human rights abuse throughout the world; and

			(3)prevent egregious

			 human rights violators from being elected to the council;

			Whereas the new United Nations Human Rights Council only

			 reduces the number of seats on the council from 53 to 47, which is not enough

			 to make the council more efficient or more effective;

		Whereas the new United Nations Human Rights Council also

			 maintains many geographical quotas that will only ensure that human rights

			 abusers will continue to have access to membership on the council;

		Whereas the new United Nations Human Rights Council is not

			 supported by some of the leading non-governmental institutions in the world

			 that are dedicated to the promotion of freedom and human rights;

		Whereas the United States, while voting against the

			 resolution creating the United Nations Human Rights Council, was unable to

			 ensure that the council would be structured to best promote and protect human

			 rights around the globe; and

		Whereas if the United States, working with other

			 like-minded countries, is not able to adequately reform the corrupt United

			 Nations Human Rights Commission, then the chances for the United States and

			 other like-minded countries to effect the broader changes to the United Nations

			 that are desired and needed to make the institution more effective are much

			 reduced: Now, therefore, be it

		

	

		That the Senate—

			(1)affirms that the

			 United Nations Human Rights Council should be a body that upholds the ideals

			 contained in—

				(A)the United

			 Nations Charter; and

				(B)the Universal

			 Declaration on Human Rights;

				(2)believes that

			 countries charged with protecting the human rights of individuals throughout

			 the world should be required to—

				(A)hold regular,

			 competitive, and democratic elections;

				(B)allow for freedom

			 of expression; and

				(C)have a credible

			 civil society;

				(3)finds that the

			 creation of the United Nations Human Rights Council fails to—

				(A)adequately reform

			 the United Nations Commission on Human Rights; and

				(B)prevent the worst

			 abusers of human rights in the world from attaining membership to the

			 council;

				(4)applauds the

			 Administration for opposing the creation of the new council;

			(5)believes that the

			 United States should adhere to its principles and not seek membership on the

			 new council, a move that would undermine the credibility of the United States

			 and give the new council unwarranted legitimacy;

			(6)urges the

			 Administration to not support the United Nations Human Rights Council, and to

			 advocate in favor of the withdrawal of any financial support that would be used

			 to support the council until meaningful reforms are undertaken; and

			(7)believes the

			 United States should strengthen, deepen, and operationalize the work of the

			 international community of democracies by establishing an effective human

			 rights oversight body outside the United Nations system, so as to make it the

			 primary means for examining, exposing, monitoring, and redressing human rights

			 abuses throughout the world.

			

